FILED
                           NOT FOR PUBLICATION                              NOV 20 2009

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RONALD CLAUSNITZER; GABRIEL                      No. 08-56155
CONTRERAS; ANDY KUBICKI;
FRANK MARTINEZ; JODY LYNN                        D.C. No. 8:05-cv-01269-DOC-AN
MITCHELL, and all those similarly
situated,
                                                 MEMORANDUM *
             Plaintiffs - Appellants,

  v.

FEDERAL EXPRESS CORPORATION,

             Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                     Argued and Submitted November 6, 2009
                              Pasadena, California

Before: SCHROEDER and IKUTA, Circuit Judges, and SEDWICK, ** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.
       The named plaintiffs in a proposed collective action against Federal Express

under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., appeal

the district court’s denial of class certification and summary judgment for the

defendant.

       The district court did not err in denying class certification and dismissing the

claims of opt-in plaintiffs. The district court correctly denied certification because

the plaintiffs failed to show they were “similarly situated” as required by 29 U.S.C.

§ 216(c). There was a wide variety of circumstances surrounding each of the

alleged adverse employment actions. The district court did not require that

plaintiffs had to have the same routes, hours, and shifts as a condition of class

certification.

       Summary judgment was appropriate for the individual named plaintiffs

because they failed to establish a prima facie case of age discrimination.

Meacham v. Knolls Atomic Energy Lab is not applicable because it deals with the

defendant’s burden after the plaintiffs establish a prima facie case. See 128 S. Ct.
2395, 2398 (2008).

       AFFIRMED.




                                           2